SMITH, P. J.
— The petition in this case alleged that the defendant willfully, wrongfully and wantonly seduced and debauched the plaintiff’s wife. The answer admitted the illicit intercourses, but denied the seduction and debauchment. The defense pleaded was that the defendant was induced by the importunities, banters and solicitations of the plaintiff’s wife to have illicit intercourse with her, and that the plaintiff consented thereto. The replication put in issue the new matter pleaded by the answer.
The court, by a proper instruction for the plaintiff, submitted the issues, thus formulated by the pleadings, to a jury whose finding thereon was for the plaintiff, accompanied with a.n assessment of punitory damages in the sum of five hundred dollars; but no actual or compensatory damages were found. When the verdict was returned the plaintiff requested the court to give to the jury a further instruction, directing it to retire and correct its verdict by further finding for the plaintiff nominal actual damages. To this the defendant objected, and which objections were by the court sustained.
The verdict as returned was by the court received. The defendant thereupon filed a motion to set it aside on the ground that the jury having found for plaintiff no actual damages there could be no punitory damages found. This motion was sustained and an order entered setting aside the verdict; and the plaintiff has appealed.
It was established by the verdict of the jury that the defendant was guilty of both debauchment and seduction. This finding constituted a basis for the allowance by the jury of both actual and punitory damages. Hartman v. McCrary, *11559 Mo. App. 575; Mohelsky v. Hartmeister, 68 Mo. App. 318, and cases there cited.
There is quite an array of adjudications which declare that actual damage must be found as a predicate of punitory damages. Kiff v. Youmans, 86 N. Y. 324; Stacy v. Pub. Co., 68 Me. 287; Kuhn v. Railway, 74 Iowa 137; Scheppell v. Norton, 38 Kan. 567; Trawick v. Martin, etc., 79 Tex. 466; Maxwell v. Kennedy, 50 Wis. 648; Freese v. Tripp, 70 Ill. 499. And the latter have been denied where the former were only nominal. Barber v. Kelbourn, 16 Wis. 485.
But it has been twice held by one of the appellate courts of this state that nominal actual damages was a sufficient predicate for punitory damages. Ferguson v. Chronicle, 72 Mo. App. 462; Favorite v. Cottrill, 62 Mo. App. 119.
The best reasoned case that we have seen is that of Railway v. Sellers, 93 Ala. 9. In that case the court in disapproving the rule, sanctioned by the majority of the authorities already cited, that exemplary damages can not be awarded when the actual damages are only nominal, said that the true theory of punitory damages is that of punishment, involving the ideas of retribution for willful misconduct, and an example to deter from its repetition. “Many acts denounced as crimes by our statutes, or by common law, involve no pecuniary injury to the individual against whom they are directed, and which, while the party aggrieved could not recover damages, as compensation beyond a merely nominal sum, are yet punished in the criminal courts, and may also be punished in civil actions by the imposition of 'smart money;’ and on th'e same principle, acts readily conceivable which involve malice, wilfullness, or wanton and reckless disregard of the rights of others, though not within the calendar of crimes, and inflicting no pecuniary loss or detriment measurable by a money standard on the individual, yet merit *116such punishment as the civil courts may inflict by the imposition of exemplary damages.”
But while the reasoning of the case just referred to greatly commends itself to our approving judgment as sound and unanswerable, yet, we do not think that in upholding the verdict in the present case we are required to entirely adopt it. The jury in finding the issues for plaintiff found that the defendant had wilfully, wrongfully and wantonly seduced and debauched the former’s wife, and upon that finding was entitled to have actual damages in some amount assessed in his favor. The verdict established the fact that the plaintiff had sustained an injury for which the common law gives pecuniary reparation by way of damages. The law from such finding implies such damages, the amount thereof being a question for the jury to decide. The jury, after finding the issues for plaintiff, was bound at least to assess in his favor some compensatory damages. Courtney v. Blackwell, 150 Mo. loc. cit. 277. As that was implied by the law from the finding it should have been therein so expressed. The court, when so requested, should have given plaintiff’s instruction, directing the jury to retire and correct its verdict so as to find for plaintiff nominal actual or compensatory damages. It seems to us that the action of the court in refusing to direct the jury to correct its verdict was clearly erroneous.
The defendant, by interposing his objections to the plaintiff’s instruction directing the correction of the verdict by the jury, thereby invited the error of the court. After the court had refused to allow the correction of the verdict the defendant then assailed it, by his motion, on the ground that it was imperfect and defective — the imperfection and defect thus suggested having been instigated by him himself. The concession was implied that if the correction of *117tbe verdict bad been made it would not have been subject to assault. Tbe fault of tbe court in refusing to allow tbe correction of tbe verdict was as well tbe fault of defendant; and tbougb sucb verdict was somewhat irregular in form, still we can not think that under such conditions it should have been set aside on defendant’s motion.
Tbe order of the court setting aside the verdict is reversed with directions to tbe circuit court to enter judgment therein accordingly.
Ellison, J., concurs; Gill, J., absent.